Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 10/20/2020, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.    	Claims 1 -10, 12-17 are pending in this application.
Claims 1-5 have been withdrawn.
Claim 15 has been amended.
Claim 11 is cancelled. 
Claims 6-10, 12-17 have been rejected.

Claim Objections
4.	Claim 6 is  objected to because of the following informalities:   Amended claim 6 recites “isohumalone”. It should be isohumulone” Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 12-14  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In this instance, Claim 12 depends on cancelled claim 11. As because the dependency is improper it is unclear what limitations are required as claimed in claims 12-14. This renders claims 12-14 indefinite. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 12-14  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends on cancelled claim 11. Therefore, .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the
subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.    Claims 6-7, 12-14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Glaubitz M et al. USPN 1898047 in view of Swinkels et al. USPN 4867991 and further in view of Evans et al. US 2009/0294688 and further in view of Specht et al. USPN 2816031 and further in view of NPL Yoshida et al. (in Beer Health and Disease Prevention pages 815-829, 2005). 

12.    Regarding amended claim 6, Glaubitz M et al. discloses the fermentation method of making beer comprising the steps of (i) wort is boiled and boiling the wort with hops (at least in claim 7 of Glaubitz M et al.)  (ii) cooled (iii) treated with S. ludwiggi to make fermented beer (at least in claim 7 of Glaubitz M et al) . The amended claim 6 recites “boiling a wort in a brewing step” which is interpreted as ‘wort is boiled in a brewing step’. Therefore,  the disclosure ‘boiling the wort with hops’ (at least in claim 7 of Glaubitz M et al.) is the addition of hops in the brewing step and therefore, it meets the amended claim limitation of “ boiling a wort in a brewing step and adding hops in the brewing step” of amended claim 6. Therefore, Glaubitz M et al. meets amended claim 6 (a) -(c).
Glaubitz M et al. is silent about steps of claim 6 (d)-(g).
It is to be noted that if we consider the disclosure by Swinkles et al. as a whole, Swinkles et al. discloses an additional improved method of collecting a considerable proportion of beer contained in the yeast, which is a loss due to low cost selling of beer in combination with yeast for animal feed (col 1 lines 10-20). Therefore, one of ordinary skill in the art can perform a conventional separation step using 
Swinkels et al. discloses that an increasing amount of beer can be recovered after fermentation step by centrifuging (i.e. separating) the yeast from yeast containing beer (at least in the Fig #7 centrifuge separates yeast as “Fodder Yeast” and circulating beer to go through lines #8, #12 into tank #11 and col 1 lines 25-27), to meet claim 6 (d) - (e).  Swinkels et al. also discloses that the addition of extraction liquid dilutes the beer that surrounds the cell of the yeast (col 1 lines 32-35). Therefore, these disclosures, in combination, reads on “Recovering yeast entrained in beer from the fermentation process” as claimed in claim 6 (d) and also it reads on “separating yeast from the beer to obtain recovered beer containing alcohol” as claimed in claim 6 (e ).
Swinkels et al. also discloses that the extraction liquid is used to dilute yeast in order to recover additional alcohol adhered to yeast and the extraction liquid can be repeatedly into contact with the yeast flowing the centrifuge (at least in col 1 lines 25-27, 45-47, 55-58 and Fig), liquid to yeast ratio 7:1 and extraction liquid can be water (col 2 lines 8-10).
Regarding claim 6 (f) and (g), Swinkles et al. also discloses that the heavy duty clarifying centrifuge 22 communicates via a pasteurizer 24 and a fermentation vat 25
with an intersection 27 in a beer line 28 (at least in col 2 lines 50-60). Therefore, it meets sterilization of recovered beer followed by recycling recovered beer to the fermentation vat 25 (i.e. tank) (at least in Fig of Swinkels et al.) to meet claim 6 (f) and (g).

Regarding the steps of claim 6 (f), it is to be noted that Swinkels et al. discloses UV sterilization to sterilize water (#16 of Fig). However, Swinkels et al. discloses, in particular, pasteurization method to sterilize at this step of recovered beer (#24 of Fig) prior to recycle to the fermentation step (#25 of Fig) which is the difference at the step of claim 6 (f) which recites “sterilize by UV light” at this stage.
Evans discloses that UV sterilization is performed at a wavelength between 250 nm-260 nm (at least in [0037], [0089]) which encompasses the claimed range of 200 to 400 nm as claimed in amended claim 6 (f). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Evans discloses that UV sterilization is superior to pasteurization and can be used in wine industry to sterilize beer, wine also ([0015], [0107], [0066]-[0070], [0107], [0147], [0148]) and spinning motion provides an increased microbial killing of 1.5 to 2 log ( 0148]) and such an arrangement also is very effective for disinfecting wine because for example E. coli. bacteria, yeast etc. is destroyed 99.9% from alcohol e.g. wine ([0147]).

Swinkels et al. in Fig. #24 pasteurizer and #25 pasteurization step prior to fermentation tank) to include the teaching of Evans et al. to sterilize/pasteurize the recovered beer using UV sterilization method because UV sterilization effectively sterilize beer and it is is superior to pasteurization (i.e. heat treatment at least in [0005] of Evans ; Even if it is in background section, it is the universal fact) as disclosed by Evans et al. (at least in [0015], [0107], [0066]-[0070], [0147],[0148]).
Regarding the further amended claim limitation of “and isohumulone” as claimed in claim 6 ( e ), it is to be noted that Glaubitz M et al. discloses the fermentation method of making beer comprising the steps of (i) wort is boiled and boiling the wort with hops (at least in claim 7 of Glaubitz M et al.) .
Glaubitz M et al. is silent about “separating yeast from the beer to obtain a recovered beer containing alcohol and isohumulone” of claim 6 (e ).
Specht et al. discloses that Natural hops addition to the boiling wort results conversion of alpha bitter acid to isohumulone which results bitter taste (col 5 lines 36-41). 
One of ordinary skill in the art would have been motivated to perform the brewing step by adding hops to obtain beer containing alcohol with isohumulone  in order to have the desired bitterness and it also provides antibacterial property to beers as disclosed by NPL Yoshida et al. (Abstract). 



14.    Regarding claims 12-14, Evans discloses that UV sterilization is performed at a wavelength between 250 nm-260 nm (at least in [0037], [0089]).

15.    Claims 8-10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Glaubitz M et al. USPN 1898047 in view of secondary prior arts as applied to claim 6 and further in view of Okamura et al. USPN 4880650.

16.    Regarding claims 8-10, modified Glaubitz M et al. is silent about the temperature of cooled wort.
Okamura et al. discloses that the wort is cooled at 5-10 degree C in order to add yeast and this temperature of cooled wort promotes yeast growth (at least in col 6 lines 65-67 and col 7 lines 1-3).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Glaubitz et al. to include the teaching of Okamura et al. to cool at 5-10 degree C to add yeast and this temperature of cooled wort promotes yeast growth (at least in col 6 lines 65-67 and col 7 lines 1 -3) in order to perform next step of combining cooled wort with yeast.

17.    Claims 15-17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Glaubitz M et al. USPN 1898047 in view of secondary prior arts as applied to claim 6 and further in view of evidentiary reference by NPL Joules.

18.    Regarding claims 15-17, modified Glaubitz M et al. discloses that 99.9% killing of microorganism can be achieved with the UV treatment at 250-260 nm wavelength (at least in Evans et al., [0015], [0107], [0066]-[0070], [0107], [0147], [0148]) and also disclosed that some organisms can be destroyed by using different amounts of dose and area of exposure (in microwatts /cm2) (in Evans et al. [0147]-[0149]). It is also within the skill of one of ordinary skill in the art to convert the units to Joules as evidenced by the evidentiary prior art by NPL Joule (See page 1). However they do not exactly disclose the exposure amount of 3000J/L or 100-2000 J/L or 200-1000J/L as claimed in claims 15-17. It is to be noted that it is within the skill of one of ordinary skill in the art to optimize the dose and volume of the material to be sterilized in order to achieve the desired sterilization including 100% killing of microorganisms. It is also
within the skill of one of ordinary skill in the art to convert the units from the evidentiary prior art by NPL Joule.
Absent showing of unexpected results, the specific amount of dose exposure is not considered to confer patentability to the claims. As the percent killing of microorganisms, nature of microorganisms and surface area to be treated are variables that can be modified, among others, by adjusting the amount of UV exposure dose, time etc., and the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As 

Response to arguments
19.	Applicants argued on pages 2-3 that 
(i) “It is important to note that, as is claimed in claim 6 (g), the separated beer is recycled to the fermentation process, not to the main beer stream. Step (g) of claim 6 is not disclosed, suggested or taught in Swinkels et al. Claim 6 is therefore novel and non-obvious in view of Swinkels”.
(ii) Swinkels teaches the treatment of the extraction liquid (i.e. water) with UV radiation. Swinkels does not teach the treatment of separated alcoholic liquid (beer) using UV radiation.
(iii) On page 3, applicants further argued that “We respectfully submit that starting from the disclosure of Swinkels, a person skilled in the art would not have treated extraction liquid with UV radiation. Swinkels clearly teaches that the extraction liquid may either be recirculated directly to the main beer stream, or passed through a pasteurizer (24). Swinkels gives no incentive to use an alternative treatment method. In 
In response to (i), it is to be noted that Swinkles et al. discloses sterilization of recovered beer followed by recycling recovered beer to the fermentation vat 25 (i.e. tank) (at least in Fig of Swinkels et al.) to meet claim 6 (f) and (g). Therefore, the sterilized recycled beer is fermented in the fermentation tank. Therefore, it meets “recycling sterilized recovered beer to the fermentation step” as claimed in claim 6 (g). 
In response to (ii), it is agreed that Swinkels et al. discloses UV sterilization to sterilize liquid which is water (#16 of Fig). Swinkels et al. discloses, in particular, pasteurization method to sterilize at this step of recovered beer (#24 of Fig) prior to recycle to the fermentation step (#25 of Fig) which is the difference at the step of claim 6 (f) which recites “sterilize by UV light” at this stage. Therefore, secondary prior art by Evans is used with motivation to address it. 
E. coli. bacteria, yeast etc. is destroyed 99.9% from alcohol e.g. wine ([0147]).
In response to (iii), it is to be noted that 
(a) first the document by Rasmussen et al. US 2015/0232794 has not been used as prior art alone or in combination to address claim 6.
(b) Although optional, yet, examiner is discussing briefly this document   in order to explain that applicants did not interpret this prior art considering its disclosure as a whole. For example, applicants argument related to [0013] of Rasmussen et al. is in “background section” where it is generally reviewed for few documents, some are related to 3-MBT ([0013]) and some are also related to additives which prevent or reduce light induced flavor changes ([0014]). In the disclosed invention, Rasmussen et al. discloses that the testable limit for MBT is 1-35 ng/ml ([0036]) which is formed by autocatalytic reaction of riboflavin ([0034]). Therefore, Rasmussen et al. is interpreted as this document teaches UV treatment, however, it teaches to maintain the MBT amount less than 35 ng/L. However, as (i) examiner did not use this document in this office action and (ii) claim 6 does not claim any riboflavin amount and related MBT formation, therefore, the arguments in relation to this document is considered as moot. 

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792         

/DONALD R SPAMER/Primary Examiner, Art Unit 1799